Citation Nr: 0926089	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  03-28 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's deceased spouse had the requisite 
service to qualify as a Veteran for the purposes of 
entitlement to VA benefits.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The appellant is the spouse of a deceased individual who had 
service in the Philippine Commonwealth Army outside of U.S. 
control.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The Board, in February 2005, 
remanded the claim for additional development.  All feasible 
attempts have been made to substantiate the alleged service 
of the appellant's spouse, and the remand instructions have 
been complied with.  The claim is ripe for appellate review. 


FINDING OF FACT

There are no U.S. Government records, either from a civilian 
or military agency, which establish that the appellant's 
spouse had active service in the Armed Forces of the United 
States; her deceased spouse did serve in the Philippine 
Commonwealth Army; however, such service was not under 
American command, and the service department has not 
certified any guerilla or other type of recognized service.    


CONCLUSION OF LAW

The appellant's deceased spouse does not meet the legal 
definition as a "Veteran" for the purposes of basic 
entitlement to VA benefits.  38 U.S.C.A § 101(2) (West 2002); 
38 C.F.R. § 3.1(d), 3.9, 3.40, 3.203 (2008); Selley v. Brown, 
6 Vet. App. 196, 198 (1994)







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA-Law Dispositive of Claim

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  In various letters the 
RO notified the appellant of the type of service necessary to 
establish basic eligibility for VA benefits and informed her 
that the evidence did not confirm that her husband had active 
service with the Philippine Commonwealth Army prior to July 
1, 1946, in the service of the United States Armed Forces.   
She was adequately informed of the information and evidence 
needed to substantiate her claim.  The appellant was also 
informed of his responsibilities in the development of the 
claim, and VA's responsibilities, which the RO fulfilled.  
The appellant was notified and made aware of the evidence 
needed to substantiate her claim and the avenues through 
which he might obtain such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board is cognizant of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), which held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on claim for VA benefits. While VCAA 
notice was not provided prior to the RO's initial decision on 
the claim, the Board finds that the lack of such pre-decision 
notice is not prejudicial to the appellant as the United 
States Court of Appeals for the Federal Circuit has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal Circuit 
specifically mentioned two remedial measures: (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper subsequent 
VA process" can cure error in timing of notice).

Here, the appellant's claim was most recently adjudicated by 
the RO in its supplemental statement of the case of May 2009, 
subsequent to the date that VCAA notice was provided.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a statement of the case that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (holding a statement of 
the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the supplemental statement of the case 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a readjudication 
decision.  As a matter of law, the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Id.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant received explicit notice that absent 
the service department evidence of qualifying service, which 
is determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  

The Board is cognizant of the Federal Circuit's decision in 
Capellan v. Peake, 539 F.3d 1373 (2008).  In this decision, 
the Federal Circuit held that a veteran's period of service 
must be determined based on all relevant evidence, with due 
application of the duty to assist and the statutory and 
regulatory requirements to consider "all information and lay 
. . . evidence of record."  The Federal Circuit found that VA 
erred in denying the appellant's claim with no review of the 
subsequent evidence by the service department.  There was 
substantial compliance with Capellan in this case.  The Board 
specifically notes that based on the appellant's submission, 
the RO thereafter requested further verification of the 
service rendered under an alternative birth date and in 
response in February 2005, the National Personnel Records 
Center on behalf of the service department was unable to 
confirm that the service person had service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  (See analysis below for further discussion of this 
alternative birth date.)  The appellant has had multiple 
opportunities to respond with additional evidence or argument 
on this ground for denying her claim.  She has not, however, 
come forward with any relevant evidence that suggests 
qualifying service.  Further, there is no indication that 
there any reasonable possibility that such evidence exists.  

The additional evidence does not show the requisite service.  
Another remand would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to notify the claimant in this 
case.  Further development and further expenditure of VA's 
limited resources is not shown to be warranted here.

In light of all of these considerations, the Board finds that 
it is not prejudicial to the claimant to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

It is also pertinent to note that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify any period of active 
service and no other development is warranted because VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2). 

Legal Criteria-Veteran Status (Philippine Service)

A "Veteran" is defined as a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A "Veteran of any 
war" is defined as any Veteran who served in the active 
military, naval or air service during a period of war.  38 
C.F.R. § 3.1(e).  Service as a Philippine Scout is included 
for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances, except for those 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  Service in the Commonwealth Army 
of the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department. 38 C.F.R. § 3.9 (a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims has held that the Secretary has lawfully 
promulgated regulations making service department findings 
"binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Id.

Analysis

The appellant in this case contends that her deceased husband 
served in the Armed Forces of the United States, and that as 
such, he was entitled to be classified as a Veteran for the 
purposes of establishing entitlement to VA benefits. 

The National Personnel Records Center (NPRC) has indicated 
that they do not have a record of the appellant's spouse as 
having served in the armed forces.  The NPRC was informed of 
the alleged service number, and replied that there was no DD 
Form 214 available, and that if any personnel records ever 
did exist for the appellant's spouse, that they would have 
been in an area heavily damaged by a 1973 fire at their 
facility.  This means that the claim is "fire related," and 
that VA has a heightened duty to explain the reasons and 
bases for any decision reached.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991). 

In satisfying this duty, the appellant was informed of her 
ability to submit any forms of alternative evidence which 
might purport to show that her husband served in the armed 
forces (to include as a Philippine Scout, recognized 
guerilla, or soldier in the Philippine Commonwealth Army 
organized under U.S. command).  Several attempts were made 
throughout the history of this claim to obtain records from 
the service department, with no records found to be 
available.  The appellant did submit both an "Affidavit for 
Philippine Military Personnel" as well as a 
"Certification" by the Philippine Armed Forces, dated in 
October 2000 (after the death of the appellant's spouse), 
which purported to show that the appellant's spouse did serve 
under control of the U.S Army Forces Far East (USAFFE) as a 
member of the Philippine Commonwealth Army.  Several units of 
assignment were identified; however, the service department 
(via the NPRC) could not identify any service records for the 
appellant's spouse for any unit. 

The documentation supplied by the appellant to support her 
contentions is not from the U.S. Government, and there is no 
certification by the Department of the Army of any guerilla 
service.  The affidavit and military "certification" were 
both endorsed by Philippine government authorities, and have 
not been endorsed by American authorities, either civilian or 
military.  Essentially, it is apparent that the appellant's 
spouse had service in the Philippine Commonwealth Army (a 
discharge document of such service is of record); however, 
this service was not organized under United States command, 
and any alleged guerilla service is unsubstantiated, and has 
not been recognized by the service department.  

There is, simply, nothing of record which would serve as 
official government documentation/certification of service in 
the Armed Forces of the United States.  The Board does not 
dispute that the appellant's spouse served his country, the 
Republic of the Philippines, in their armed forces outside of 
U.S. control; however, eligibility for VA benefits does not 
extend to personnel with such service, as they do not meet 
the legal definition of "Veteran" for purposes of 
eligibility for VA benefits established by statute.  See 38 
U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d), 3.9, 3.40.  
Thus, the appellant, as the claimant for her deceased spouse, 
has failed to reach the initial basic legal entitlement to VA 
benefits, and as a matter of law, Veteran status cannot be 
conferred to her spouse.  Accordingly, the appeal must be 
denied.  

ORDER

The appellant's spouse does not have requisite service to 
qualify as a "Veteran" for the purposes of basic legal 
entitlement to VA benefits; the appeal is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


